Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marras, J.), rendered September 9, 2002, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court improperly permitted the prosecution to introduce certain rebuttal evidence is not preserved for appellate review since the defendant did not object to the testimony (see People v Manning, 286 AD2d 690 [2001]; People v Brown, 285 AD2d 472, 473 [2001]). In any event, the Supreme Court correctly permitted the use of the defendant’s earlier statements made to law enforcement officials as rebuttal. The defendant received notice of the statements from the prosecution’s CPL 710.30 notice and the resultant Huntley hearing (see People v Huntley, 15 NY2d 72 [1965]; cf. People v Rigo, 273 AD2d 258 [2000]), and the prosecutors gave the defense accurate notice of the content of the rebuttal testimony. Therefore, the statements were admissible to rebut *399the defendant’s testimony (see People v Knight, 80 NY2d 845 [1992]; People v Lamour, 189 AD2d 825, 826 [1993]). Prudenti, P.J., Smith, Goldstein and Crane, JJ., concur.